                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 RICHARD MATTHEW TRICE,                          )
                                                 )
                 Plaintiff,                      )
                                                 )
          v.                                     )         No. 1:18-CV-207-HEA
                                                 )
 ELI RODGERS, et al.,                            )
                                                 )
                 Defendants.                     )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. On January 6, 2020, service was

returned unexecuted for defendant Eli Rodgers because defendant no longer works for the Butler

County Justice Center. As a result, the Court will order the Butler County Justice Center to submit

the last known home addresses for this defendant under seal and ex parte.

       Accordingly,

       IT IS HEREBY ORDERED that the Butler County Justice Center is directed to submit

the last known home address for defendant Eli Rodgers to the Court, under seal and ex parte, no

later than twenty-one (21) days from the date of this Order.

       Dated this 5th day of February, 2020.




                                                       HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE
